Name: 72/441/ECSC: Commission Decision of 22 December 1972 amending Decision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  prices;  marketing;  trade policy
 Date Published: 1972-12-30

 Avis juridique important|31972D044172/441/ECSC: Commission Decision of 22 December 1972 amending Decision No 31-53 of 2 May 1953 on the publication of price lists and conditions of sale applied by undertakings in the steel industry Official Journal L 297 , 30/12/1972 P. 0042 - 0043 Finnish special edition: Chapter 13 Volume 2 P. 0164 Danish special edition: Series I Chapter 1972(28-30.12) P. 0030 Swedish special edition: Chapter 13 Volume 2 P. 0164 English special edition: Series I Chapter 1972(30-31.12) P. 0022 Greek special edition: Chapter 08 Volume 1 P. 0101 Spanish special edition: Chapter 08 Volume 2 P. 0023 Portuguese special edition Chapter 08 Volume 2 P. 0023 COMMISSION DECISION of 22 December 1972 amending Decision No 31-53 on the publication of price lists and conditions of sale applied by undertakings in the steel industry (72/441/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 2 to 5, 60 and 63 (2) thereof; Having regard to High Authority Decision No 31-53, as amended by Decision No 20-63 of 11 December 1963 1; After consulting the Consultative Committee; Whereas by Decision No 72/440 2 of 22 December 1972 the Commission redefined discriminatory practices within the meaning of Article 60 (1) of the Treaty ; whereas undertakings are consequently enabled to vary their prices according to consumer groups without thereby infringing the prohibition on discriminatory practices ; whereas in view of the state of the steel market it does not appear to be necessary to require undertakings to publish in their price lists the surcharges or rebates for individual consumer groups ; whereas it will be sufficient that undertakings be required to notify the Commission thereof; Whereas provision should be made so that the Commission has power to require undertakings which apply such price differentials to a considerable extent to publish them in their price lists; Whereas certain steel products may be exempted from the requirements relating to compulsory publication ; whereas the products here involved are those for which the number of suppliers and purchasers is small, the position in the market being clear even without publication of prices; Whereas it appears appropriate to extend the time limit for the application of new price lists from one to two days; HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision No 31-53 is amended to read as follows: "All price lists and conditions of sale published shall contain the following information: (a) basic prices according to category of products, or basic prices for each grade and category of products; (b) extras which are applied, indicating - extras for size and length, - extras for grades and quality, - quantity extras and rebates for each sample and/or for each specified order, - tolerances not liable to surcharge, - extras for reduced tolerances; - also surcharges and increases normally applied in connection with delivery of the various products; (c) place of delivery; (d) method of quotation; (e) costs in connection with method of shipment; (f) where they are applied: - quantity rebates granted subsequently in respect of quantities actually 1OJ No 187, 24.12.1963, p. 2972/63. 2OJ No 297, 30.12.1972, p. 39. supplied over a period of not less than one year; - discounts, rebates, premiums or any other kind of benefit to dealers, selling agencies or users; (g) terms of payment; (h) nature and amount of taxes and other charges additional to the prices on the price lists, under the terms offered to purchasers; (i) where the conditions which apply to the transaction relate to the price list in force on the day on which the order is placed and may be subject to revision: - the circumstances in which such revision may occur." Article 2 Article 3 of Decision No 31-53 is amended to read as follows: "Price lists of an undertaking shall not contain prices for products which are not actually offered on the market by that undertaking." Article 3 Article 4 of Decision No 31-53 is amended to read as follows: "1. (a) Price lists and conditions of sale shall apply not earlier than two clear days after they have been addressed to the Commission; (b) Sellers shall, upon request, communicate them to anyone interested; (c) The Commission may decide to publish such price lists and conditions of sale by means of a special publication. 2. Paragraph 1 shall apply equally to any amendment of price lists and conditions of sale." Article 4 The following Article is inserted after Article 4 of Decision No 31-53: "Article 5 1. Undertakings in the steel industry need not publish in their price lists price differentials applied to individual consumer groups. 2. Where such differentials are applied, undertakings shall, however, notify them to the Commission. Article 4 of this Decision shall apply. 3. Where it is established that the number or the volume of the differentials make publication necessary, the Commission may require any undertaking in the iron and steel industry to publish in their price lists some or all of the differentials applied." Article 5 Articles 5 and 6 of Decision No 31-53 are renumbered 6 and 7 respectively. Article 6 Article 7 of Decision No 31-53 is renumbered 8 and is amended to read as follows: "Article 8 Undertakings in the steel industry need not publish their prices for the following products: 1. Steelmaking pig iron, 2. Single purpose steel sections, 3. Organically coated sheet steel (sheet steel plastic-coated or pre-lacquered), 4. Second class and off-grade products, 5. Steels of non-standard character containing less than 0 76 % of carbon, the chemical and mechanical properties of which are not of themselves sufficient to enable comparisons to be made between them; 6. Steels of like character, known as "physical" or "magnetic" steels, having certain electrical and magnetic properties." Article 7 This Decision shall enter into force on 1 January 1973. The text of Decision No 31-53, as amended by this Decision, shall be published by way of Notice in the Official Journal of the European Communities. Done at Brussels, 22 December 1972. For the Commission The President S.L. MANSHOLT